DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112, first paragraph requirement as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 14/158,449, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Originally filed claims 4, 15 and 17 of the instant invention recite “wherein the smart statement comprises a graphical user interface that displays location information for the first merchant on an interactive map”.  However, as resolved 
Originally filed claims 6, 11 and 19 (as well as claims 7-8, 12-13 by virtue of dependency) of the instant invention recite: “wherein the smart statement comprises a payment selection that allows the first product or service to be purchased with the account holder device”.  However, Application 14/158,449 does not have support for a “smart statement” with a “payment selection that allows the first product or service to be purchased with the account holder device”.  There is no mention in the specification of a payment selection on the smart statement that allows an advertisement for a first product on the smart statement to be purchased.  The closest support for this limitation is found in paragraphs 23-24 which discloses that the account holder device has NFC capabilities that allow the device to be used as a credit card to make a purchase at a merchant.  This capability could be used to purchase an advertised product that was seen on the smart statement. However, this is disclosed to be a capability of the device itself and not a capability of the device activated by the user making a payment selection on the smart statement. The next closest support in the specification is found in figures 5-7 where there are three drawing of the device and smart statement which are described in paragraph 82-85.  All 
 As such, the Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under the 35 U.S.C. 112, first paragraph requirement. Since the claim as originally filed are part of the specification, the applicant does have support for an interactive map in the instant application but the instant application is granted a priority date as of the filing date of the instant applicant which is November 18, 2019.

Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: 
Originally filed claims 4, 15 and 17 of the instant invention recite “wherein the smart statement comprises a graphical user interface that displays location information for the first merchant on an interactive map”.  However, as resolved 
Originally filed claims 6, 11 and 19 (as well as claims 7-8, 12-13 by virtue of dependency) of the instant invention recite: “wherein the smart statement comprises a payment selection that allows the first product or service to be purchased with the account holder device”.  However, Application 14/158,449 does not have support for a “smart statement” with a “payment selection that allows the first product or service to be purchased with the account holder device” as detailed above.
Merely cancelling the above identified claims would not be sufficient to correct the priority issue. As the originally filed claims are considered to be part of the specification, cancelling the claims would not remove the subject matter from the applicant’s specification.  Therefore, the specification would still be considered to contain new matter by virtue of the originally filed claims.  As such, the instant applicant cannot maintain a relationship of “continuation” and the applicant must change the relationship to “continuation-in-part”. See MPEP 211.05.

Claim Interpretation
The following limitations have limited support in the applicant’s specification and thus require the following claim interpretation:
location data for an account holder device: interpreted as “location data for an account holder, wherein the location data comprises at least one of the address of residence of the account holder, or the location of the merchant at which the one or more past purchases took place as indicated in the purchase data provided by the merchant” (The only support in the applicant’s specification for this limitation is found in either paragraphs 26, 61 and 77 where the physical address of the account holder/account holder device has been received, or paragraphs 30-31, 83-84 where the transaction data for a transaction includes the location data of the merchant where the transaction took place and therefore the is considered location data for the account holder/account holder device.  Based on the specification, it appears that the account holder location and account holder device location are one and the same.  There is no indication in the specification of a device of the user being able to obtain location data, or determine location data.  The only indication of a device of the user having location data is found in paragraph 61, where the magnetic strip on a credit or debit card having previously stored geolocation data associated with the user which the examiner assumes is the address of residence associated with user.  In every instance in the cited sections the location data is recited as the user location. Thus, the applicant appears to be indicating that a recitation of “location data of the account holder” is inherently the same as “location data of the account holder device”.).
the one or more past purchases including a merchant type: Interpreted as “the one or more past purchases including information about the product or service that was purchased and the merchant” (The applicant’s specification makes no mention of the transaction data received from the merchant (one or more past purchases) that is stored in the account data as including a merchant type or 
determine a one or more nearby merchants within a predetermined distance of the account holder device: Interpreted as determining one or more nearby merchants within a range of 0-20 miles from the location data of the account holder, wherein the location data comprises at least one of the address of residence of the account holder, or the location of the merchant at which the one or more purchase took place (The applicant’s specification makes no mention of making a predetermination with regards to the account holder and the merchant.  
comparing the account data/merchant type from the one or more past purchases and the merchant to the merchant information for each of the one or more nearby merchants to determine a partial match; identifying, by the one or more processors, the first merchant from the one or more nearby merchants with at least a partial match; and comparing, by the one or more processors, the advertising data to the account data to identify a first product or service included in both the advertising data and the account data: Interpreted as: comparing the account data including at least the information about the product or service from the one or more past purchases and the advertising data including at least the merchant information for each of the one or more nearby merchants to determine one or more similarities; identifying, by the one or more processors, the first merchant from the one or more nearby merchants based on the one or more similarities, the one or more similarities including at least a first product or service included in both the advertising data and the account data” (The applicant’s specification makes no mention of a partial match being determined.  However, paragraph 28 appears to support using the claimed data objects to determine 
mobile payment account: Interpreted as “credit or debit card payment account” (Paragraph 24 of the applicant’s specification indicates that the purchase is charged to the mobile payment account and/or credit or debit payment account associated with the account holder device.  As the examiner believes this statement does not indicate that the user is charged twice for the single purchase, he can only conclude that a “mobile payment account and credit or debit payment account” is a single account that gets charged. As such the statement means that the terms mobile payment account, credit or debit payment account, and mobile payment account and credit or debit payment account are intended to synonymous and mean the same thing as long that these account are somehow associated with an account holder device) 
smart statement: Interpreted as “purchase data driven statements” as per paragraph 16 of the applicant’s specification as such any billing statement, financial statement, receipt, or invoice is a smart statement. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are directed to a methods which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  
1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the following abstract idea: 
receiving location data for an account holder device; 
retrieving account data comprising one or more past purchases for the account holder, the one or more past purchases including a merchant type; 
retrieving advertising data comprising information associated with one or more advertised products and services and merchant information, the advertising data including location information of respective merchants for each of the one or more advertised products and services; 
comparing the location data of the account holder device to the location information of the respective merchants to determine a one or more nearby merchants within a predetermined distance of the account holder device; 
comparing the merchant type from the one or more past purchases to the merchant information for each of the one or more nearby merchants to determine a partial match; 
identifying a first merchant from the one or more nearby merchants with at least a partial match;
comparing the advertising data to the account data to identify a first product or service included in both the advertising data and the account data;
identifying the first product or service offered by the first merchant from the advertising data; 
creating the smart statement comprising the account data, the advertising data, and a first targeted advertisement for the first product or service; 
generating a graphical user interface that displays the smart statement; and 
transmitting the graphical user interface to the account holder device to cause the account holder device to display the graphical user interface. 
The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely advertising marketing and sales related activities or behaviors because they merely gather information, analyze the information, determine results based on the analysis, generate tailored content based on the results and transmit the tailored content. Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of one or more processors associated with a first financial institution. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using one or more processors associated with a first financial institution to perform the claimed functions 
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending conventional steps specified at a high level of generality” to an abstract idea does not make that idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173  Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the [principle] to a particular technological environment” (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general purpose computer (as evidenced from paragraph 18 of the applicant’s specification); therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations, if removed from the abstract idea would be considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data: 
receiving location data for an account holder device; 
retrieving account data comprising one or more past purchases for the account holder, the one or more past purchases including a merchant type; 
retrieving advertising data comprising information associated with one or more advertised products and services and merchant information, the advertising data including location information of respective merchants for each of the one or more advertised products and services; and
transmitting the graphical user interface to the account holder device to cause the account holder device to display the graphical user interface. 
Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea) (i.e. “PEG” Step 2B=No).
The dependent claims 2-8; 10-15 and 17-20 appear to merely further limit the abstract idea by further limiting the generated and transmitted smart statement and as such further limits the abstract idea (claim 2-4, 6, 10-11, 15 and 17-18), adding additional steps for data gathering, additional data analysis, additional results of the data analysis, and additional transmission of tailored content based on the results which would be considered part of the abstract idea (claims 5, 7-8, 12-14, and 20) and as such are part of the identified abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes); do not add any additional elements that have not previously been address and as such are “directed” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes); and do not add “significantly more” than an abstract idea idea (i.e. “PEG” Step 2B=No).  
Thus, based on the detailed analysis above, claims 1-20 are not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 5-14, 16, and 18-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by Poole et al. (PGPUB: 2014/0207572).
Given that, according to the applicant, claims 1-3, 5-14, 16 and 18-20 are supported by the applicant specification, and the specification for the instant application and the disclosure found in PGPUB 2014/0207572 (which is application 14/158,449) are purportedly the same based on the applicant indicating that the instant application is a Continuation of application 14/158,449, it is clear that PGUPB: 2014/0207572 discloses each and every limitation of claims 1-3, 5-14, 16 and 18-20 in the same manner it is disclosed in the instant application.  PGPUB: 2014/0207572 is valid prior art as the applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112, first paragraph requirement, .

	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-3, 9-10, 16, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker et al. (PGPUB: US 2009/0030776) in view of Grannan et al. (PGPUB: 2007/0244750).

Claims 1, 9 and 16: A method for providing an account holder with a smart statement, comprising: 
receiving, by one or more processors associated with a first financial institution, location data for an account holder device (location data for an account holder, wherein the location data comprises at least one of the address of residence of the account holder, or the location of the merchant at which the one or more past purchases took place as indicated in the purchase data provided by the merchant) (Paragraphs 43, 76, and 137-139: contact information of the account holder, including name and address information, has been received; Claims 1, 4-5 and paragraph 42: receiving transaction information between a consumer and a seller, the transaction information including at least the transaction location); 
retrieving, by the one or more processors, account data comprising one or more past purchases for the account holder, the one or more past purchases including a merchant type (“the one or more past purchases including information about the product or service that was purchased and the merchant”) (Claims 1, 4-5 and paragraph 42: transaction data received and used in generating billing statements includes at least a description of the product or service purchased and a merchant type); 
retrieving, by the one or more processors, advertising data comprising information associated with one or more advertised products and services and merchant information, the advertising data including location information of respective merchants for each of the one or more advertised products and services; comparing, by the one or more processors, the location data of the account holder device to the location information of the respective merchants to determine a one or more nearby merchants within a predetermined distance of the account holder device; comparing, by the one or more processors, the merchant type from the one or more past purchases to the merchant information for each of the one or more nearby merchants to determine a partial match; identifying, by the one or more processors, a first merchant from the one or more nearby merchants with at least a partial match; comparing, by the one or more processors, the advertising data to the account data to identify a first product or service included in both the advertising data and the account data; and (retrieving, by the one or more processors, advertising data comprising information associated with one or more advertised products and services and merchant information, the advertising data including location information of respective merchants for each of the one or more advertised products and services; determining one or more nearby merchants within a range of 0-20 miles from the location data of the account holder, wherein the location data comprises at least one of the address of residence of the account holder, or the location of the merchant at which the one or more purchase took place; and comparing the account data including at least the information about the product or service from the one or more past purchases and the advertising data including at least the merchant information for each of the one or more nearby merchants to determine one or more similarities; identifying, by the one or more processors, the first merchant from the one or more nearby merchants based on the one or more similarities, the one or more similarities including at least a first product or service included in both the advertising data and the account data) (Paragraph 157: offer database includes advertising data that includes merchant information and offer benefits; 169-170: the advertising data includes a description of the products and/or services sold by the advertiser); 
Walker discloses retrieving, by the one or more processors, advertising data comprising information associated with one or more advertised products and services and merchant information, the advertising data including a paragraphs 157, and 169-170 (Paragraph 157: offer database includes advertising data that includes merchant information and offer benefits; 169-170: the advertising data includes a description of the products and/or services sold by the advertiser); the system determining the offer or offers based on a comparison of the account data (transaction information indicated by the offer pointer and other information such as merchant information including merchant inventory levels of the product in at least paragraphs 85, 152 and 194. 
Walker does not disclose that : 
the advertising data includes location information of the respective merchants for each of the one or more advertised products and services;
determining one or more nearby merchants within a range of 0-20 miles from the location data of the account holder, wherein the location data comprises at least one of the address of residence of the account holder, or the location of the merchant at which the one or more purchase took place; 
comparing the account data including at least the information about the product or service from the one or more past purchases and the advertising data including at least the merchant information for each of the one or more nearby merchants to determine one or more similarities; and
identifying, by the one or more processors, the first merchant from the one or more nearby merchants based on the one or more similarities, the one or more similarities including at least a first product or service included in both the advertising data and the account data;

includes location information of the respective merchants for each of the one or more advertised products and services in the advertising data (Grannan – Paragraph 67: advertising detail information data includes location based advertisement data such as the distance from the advertiser/merchant location within which a subscriber will be sent an advertisement for the location and driving directions to the nearest physical location of the merchant/advertiser having the product in stock);
determining one or more nearby merchants within a range of 0-20 miles from the location data of the account holder, wherein the location data comprises at least one of the address of residence of the account holder, or the location of the merchant at which the one or more purchase took place (Grannan – Paragraph 67: advertisement detail specifies a predetermined distance from the advertiser/merchant location that a user must be to receive the advertisement; 74: example of 5 miles specified which is within the range of 0-20 miles; the one or more nearby merchants are determined based criteria including at least the user being within 5 miles of a shopping mall location having a product interest correlation score exceeding a product interest correlation score threshold)
comparing the account data including at least the information about the product or service from the one or more past purchases and the advertising data including at least the merchant information for each of the one or more Grannan - Paragraph 41: determines a product interest correlation score based on event data; 80: event data used by the intelligent correlation and scoring system includes received purchase data, wherein purchase data includes both brick and mortar purchase and online purchase); and
identifying, by the one or more processors, the first merchant from the one or more nearby merchants based on the one or more similarities, the one or more similarities including at least a first product or service included in both the advertising data and the account data (Grannan – Paragraph 113: the merchant is identified based on a trigger that is set such as subscribers having a product interest correlation score greater than a product interest correlation score threshold and within a given distance from a specified location; 25 and 112: the product interest correlation score is weighted based on previous event data which includes at least previous purchases and advertisements are selected with the highest correlation scores);
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the targeted advertising system of Walker, the ability to perform the location-based targeted advertising utilizing correlation scores of Grannan as describe above.  The rational for doing so is that it merely requires the use of known techniques to improve similar devices, methods or products in the same way.  Walker discloses the base method of selecting a targeted advertisement to include on a smart statement based on advertisement data and transaction data. Grannan discloses an improved method of selecting 
creating, by the one or more processors, the smart statement comprising the account data, the advertising data, and a first targeted advertisement for the first product or service (Walker - Fig. 1 and 17; and Paragraph 42: describe creating a billing statement such as the one depicted in figure 1);  
generating, by the one or more processors, a graphical user interface that displays the smart statement (Walker - Figs. 1 and 17; and Paragraph 70: discloses an electronic version of the billing statement that utilizes HTML to generate a graphical user interface of the electronic billing statement viewable in a web browser); and 
Walker - Paragraph 43: the electronic billing statement is transmitted to the user via email; 70: the electronic billing statement is transmitted to a web browser).

Claim 2: Walker and Grannan disclose the method of Claim 1, wherein the smart statement comprises a graphical user interface that facilitates two-way communication between the account holder device and the first merchant and causes a single display on the account holder device to present and organize the targeted advertisement, the account data, and the advertising data (Walker - Figs. 1 and 18; Paragraphs 197-200: The electronic billing statement includes the targeted advertisement data, the account data and the advertising and facilitates two-way communication between the account holder and the merchant by allowing the user to accept the offer from the merchant using the smart statement checkmark feature.

Claim 3: Walker and Grannan disclose the method of Claim 1, wherein the smart statement comprises a graphical user interface that includes a personalized text-based message that includes a selectable link that directs the account holder device to a website associated with the first product or service (Fig. 1; Paragraph 158: the user access a webpage referenced on the billing statement, the offer is personalized based on the offer rules; 123: rules provide for the personalization of the offer because they are based on the user’s transaction information).

Claim 10: Walker and Grannan disclose the method of Claim 9, wherein the smart statement further comprises a second targeted advertisement for a second product or service offered by the first merchant. (Walker - Fig 1: shows two different advertisement from advertiser/merchant www.needtopay.com)

Claim 18: Walker and Grannan disclose the method of claim 16, further comprising: 
identifying, by the one or more processors, a second merchant from the one or more nearby merchants with at least a partial match (Grannan – Paragraph 67: advertisement detail specifies a predetermined distance from the advertiser/merchant location that a user must be to receive the advertisement; 74: example of 5 miles specified which is within the range of 0-20 miles; the one or more nearby merchants are determined based criteria including at least the user being within 5 miles of a shopping mall location having a product interest correlation score exceeding a product interest correlation score threshold; 112: 112: the product interest correlation score is weighted based on previous event data which includes at least previous purchases and advertisements are selected with the highest correlation scores); 
identifying, by the one or more processors, a second product or service offered by the second merchant from the advertising data (Grannan – Paragraph 113: the merchant is identified based on a trigger that is set such as subscribers having a product interest correlation score greater than a product interest correlation score threshold and within a given distance from a specified location; 25 and 112: the product interest correlation score is weighted based on previous event data which includes at least previous purchases and advertisements are selected with the highest correlation scores); and 
integrating, by the one or more processors, a second targeted advertisement for the second product or service into the smart statement. (Walker – Fig. 1: discloses that multiple merchants/advertisers are integrated into the smart statement)

Claim 4, 15, and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker et al. (PGPUB: US 2009/0030776) in view of Grannan et al. (PGPUB: 2007/0244750) in further view of Bauman et al (PGPUB: US 2008/0086368).

Claim 4, 15, and 17: The method of claim 1, the method of claim 9, and the method of claim 16, wherein the smart statement comprises a graphical user interface displays location information for the first merchant on an interactive map.
Walker and Grannan disclose the method of claim 1, the method of claim 9 and the method of claim 16, wherein the smart statement comprises a graphical user interface displays location information for the first merchant on a map (Walker - Fig. 1: website address; Grannan - Paragraph 67: advertising detail includes driving directions to the nearest merchant physical location having the product in stock; layout data for the merchant physical location including an indication of the aisle in which the product is located).

However, the analogous art of Bauman discloses that it is well known to display an interactive map associated with the ads targeted based on the content of a web page in at least paragraph 24. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Walker and Grannan to include the interactive maps disclosed by Bauman.
The motivation for doing so it to match users with the physical “brick and mortar” business location in the user’s geographic region and to do so in an interactive or exploratory manner. (Bauman: Paragraph 4).

Claim 5, 14, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker et al. (PGPUB: US 2009/0030776) in view of Grannan et al. (PGPUB: 2007/0244750) in further view of Winters (PGPUB: US 2011/0231257).

Claims 5, 14 and 20: Walker and Grannan disclose method of claim 1, the method of claim 9 and the method of claim 16, further comprising: 
determining, by the one or more processors, a first number of previous account holder purchases at the first merchant occurring prior to transmitting the targeted advertisement (Walker: Claims 1, 4-5 and paragraph 42: transaction data received and used in generating billing statements includes at least a description of the product or service purchased and a merchant type); 
Walker: Paragraph 123: subsidizing merchant  tracks fulfillment of offers; Claims 1, 4-5 and paragraph 42: transaction data received and used in generating billing statements includes at least a description of the product or service purchased and a merchant type); 
determine, by the one or more processors, a second number of new account holder purchases; and comparing, by the one or more processors, the number of previous account holder purchases to the number of new account holder purchases to determine a number of matches and a quantitative measure of a relative effectiveness of the targeted advertisement based on the number of matches.
Walker and Grannan do not disclose:
determining, by the one or more processors, a second number of new account holder purchases; and comparing, by the one or more processors, the number of previous account holder purchases to the number of new account holder purchases to determine a number of matches and a quantitative measure of a relative effectiveness of the targeted advertisement based on the number of matches
   However, the analogous art of Winters discloses that it is well known to provide an offer to a customer on a financial statement in at last paragraphs 10; 28; and 514 through 519.  Winters further discloses determining, by the one or more processors, a second number of new account holder purchases; and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to includes the determining, by the one or more processors, a second number of new account holder purchases; and comparing, by the one or more processors, the number of previous account holder purchases to the number of new account holder purchases to determine a number of matches and a quantitative measure of a relative effectiveness of the targeted advertisement based on the number of matches described by Winters in the invention of Walker and Grannan. 
The motivation for combining is that the identification of differences in spending patterns and other tracking can be used to optimize advertisement campaigns, improve ROI, demonstrate the success of the advertisement, and improve intelligence information about how individual customers respond to advertisements (Winters: Paragraphs [0033] and [0034])
4-8, 111-12, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walker et al. (PGPUB: US 2009/0030776) in view of Grannan et al. (PGPUB: 2007/0244750) in further view of Ratnakar (PGPUB: US 2012/0130782).


Claims 6, 11 and 19: The method of claim 1, the method of claim 9 and the method of claim 18, wherein the smart statement comprises a payment selection that allows the first product or service to be purchased with the account holder device.
Walker and Grannan disclose the method of claim 1, the method of claim 9 and the method of claim 18, wherein the smart statement comprises a payment selection in at least paragraphs 62, 200 and figure 1.
Walker and Grannan do not disclose that the smart statement comprises a payment selection that allows the first product or service to be purchased with the account holder device.
The analogous art of Ratnakar discloses that it is well known for an advertisement displayed on a web page to include a payment selection that allows the advertised product to be purchased with the account holder device in at least paragraphs 53-54 and figure 11.
It would have been obvious to one of ordinary skill at the time of the invention to modify the advertisements displayed as part of the smart statement as disclosed by Walker and Grannan to include a payment selection that allows the first product or service to be purchased with the account holder device as disclosed by Ratnakar.


Claims 7 and 12:  Walker, Grannan, and Ratnakar disclose the method of claim 6 and the method of claim 11, further comprising: 
receiving, by the one or more processors, the payment selection from the account holder device (Ratnakar: Paragraphs 53-54); 
identifying, by the one or more processors, a mobile payment account associated with the account holder device and the first financial institution  (Walker: Paragraph 42: credit card account/mobile account identified when a transaction is made; Ratnakar: Paragraphs 53-54 opens payment gateway to enable purchase); and 
deducting, by the one or more processors, a payment amount for the first product or service from the mobile payment account. (Walker: Paragraph 42: credit card account/mobile account identified when a transaction is made; Ratnakar: Paragraphs 53-54 opens payment gateway to enable purchase Examiner note: a credit card payment is a debit which is a deduction to the credit card account/mobile account)

Claims 8 and 13: Walker, Grannan, and Ratnakar disclose the method of claim 6 and the method of claim 11, further comprising: 

determining, by the one or more processors, a payment account associated with the account holder device (Walker: Paragraph 42: credit card account/mobile account identified when a transaction is made; Ratnakar: Paragraphs 53-54 opens payment gateway to enable purchase); 
determining, by the one or more processors, a second financial institution associated with the payment account (Walker: Paragraph 138 uses may have more than one credit card account in the claimed system); and 
sending, by the one or more processors, a payment request to the second financial institution. (Walker: Paragraph 42: credit card account/mobile account identified when a transaction is made; Ratnakar: Paragraphs 53-54 opens payment gateway to enable purchase Examiner note: a credit card payment is a debit which is a deduction to the credit card account/mobile account)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3621